Citation Nr: 0213472	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
July 1949.  He died in August 1981.  The appellant is his 
surviving spouse, and is eligible for receipt of dependency 
and indemnity compensation by virtue of 38 U.S.C.A. 
§§ 101(3), 103(d)(2) (West 1991 & Supp. 2002).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
RO which denied service connection for the cause of the 
veteran's death.

Historically, the claim here on appeal was previously denied 
by VA rating decisions in December 1981, February 1986, and 
January 1989.  The claim was apparently denied in part 
because the brain tumor which led to the veteran's death was 
not listed in the applicable law or regulation as a 
radiogenic condition.  See 38 C.F.R. § 3.311b (1988); see 
also Combee v. Principi, 4 Vet. App. 78, 94 (1993) 
(concluding that "VA's interpretation that the list of 
radiogenic diseases [in 38 C.F.R. § 3.311b] is exclusive, 
i.e., that a veteran can only establish service connection on 
a direct basis based on radiation exposure if the disability 
is enumerated in that list, is reasonable . . . ."); Walls 
v. Brown, 5 Vet. App. 46, 49 (1993) (quoting Combee for the 
same proposition).  Subsequent to the earlier denials, 
however, the United States Court of Appeals for the Federal 
Circuit invalidated section 3.311b (re-designated 3.311 in 
February 1994) insofar as that section purported to preclude 
claimants from establishing service connection for unlisted 
radiogenic conditions on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The law and 
regulation were thereafter amended to clarify that nothing in 
the law precludes a claimant from attempting to establish 
direct service connection for a disability or disease based 
upon exposure to ionizing radiation in service, and that VA's 
regulatory list of radiogenic diseases was no longer to be 
considered exclusive.  See Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446 (codified at 38 U.S.C.A. 
§ 1113(b)); Claims Based on Exposure to Ionizing Radiation 
(Radiogenic Diseases), 60 Fed. Reg. 9,627-28 (1995) (codified 
at 38 C.F.R. § 3.311).  Moreover, brain tumors were 
subsequently identified as being radiogenic diseases for 
purposes of developing claims under 38 C.F.R. § 3.311.  See 
38 C.F.R. § 3.311(b)(2) (2000).  

In June 2001, the Board denied the claim of entitlement to 
service connection for the cause of the veteran's death.  
Thereafter, the appellant filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2002, VA General Counsel and the appellant's attorney 
filed a joint motion to vacate the Board's June 2001 
decision.  By an order dated in April 2002, the Court granted 
the joint motion, vacated the Board's June 2001 decision, and 
remanded the case to the Board for re-adjudication.  

The Board also observes that, after its June 2001 decision, 
effective March 26, 2002, 38 C.F.R. § 3.309(d) (pertaining to 
diseases specific to radiation- exposed veterans) was amended 
to add cancers of the bone, brain, colon, lung, and ovary to 
the list of diseases that may be presumptively service 
connected, and to modify the definition of the term 
"radiation-risk activity" to include presence on the grounds 
of a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee.  See 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  

As the claim currently before the Board is in part premised 
on the amended laws and regulations, which substantially 
liberalized the requirements for establishing service 
connection for radiogenic conditions, the current claim is 
most properly viewed as a new claim, separate and distinct 
from those that were previously denied by VA.  See Spencer v. 
Brown, 4 Vet. App. 283, 288-90 (1993).  The Board will 
therefore review the claim on a de novo basis.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation while on 
active duty in the military; therefore, he is considered to 
be a "radiation-exposed veteran" for the purpose of 
presumptive service connection under 38 C.F.R. § 3.309(d)(3). 

2.  Cancer of the brain is listed as a disease specific to 
radiation-exposed veterans pursuant to the provisions of 
38 C.F.R. § 3.309(d)(2).

3.  The veteran died in August 1981; according to his death 
certificate, his death was the result of cerebral edema due 
to, or as a consequence of, right cerebral tumor; an autopsy 
revealed that the cause of death was due to marked swelling 
of the right hemisphere of the brain secondary to an 
infiltrating malignant brain tumor (malignant astrocytoma).


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1310 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that the veteran's death should be 
service connected because the veteran was exposed to 
radiation during service and subsequently developed a 
malignant astrocytoma which led to his death.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  

To establish service connection for the cause of a veteran's 
death, evidence must be presented which in some fashion links 
the fatal disease to a period of military service or to 
already service-connected disability.  See 38 U.S.C.A 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of cancer 
that are presumptively service-connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, direct service connection may 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed in 
38 C.F.R. § 3.311(b).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; internment as a prisoner 
of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or presence on the grounds 
of a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  

The veteran's death certificate shows that the immediate 
cause of death was cerebral edema.  The underlying cause of 
death was listed as right cerebral tumor.  It was noted than 
an autopsy was performed.  

Correspondence from a VA pathologist, dated in October 1981, 
indicates that the veteran's autopsy revealed that the cause 
of death was due to marked swelling of the right hemisphere 
of the brain secondary to an infiltrating malignant brain 
tumor (malignant astrocytoma).  The tumor compressed the 
midbrain, pons, and cerebellum.  A part of the brain showed 
acute infarction.  The heart revealed a moderate degree of 
atherosclerosis of the vessels ("hardening of the vessels") 
and a thickening of the heart muscles.  

Correspondence from the Department of the Navy, dated in 
October 1980, indicates that an examination of Navy data 
confirms that the veteran participated in Operation 
CROSSROADS, a nuclear test series consisting of two 
detonations and occurring at Bikini Atoll in July 1946.  The 
veteran arrived in the Marshall Islands aboard U.S.S. Walke 
in May 1946.  He was transferred in June 1946 to the U.S.S. 
San Marcos for duty with the Boat Pool at Bikini during the 
operation.  It was noted that dosimetry data for CROSSROADS 
as well as the veteran's medical record revealed that there 
was no recorded radiation exposure data or any indication 
that the veteran was issued a film badge.  It was further 
noted that the highest recorded cumulative radiation exposure 
for any individual at CROSSROADS was 3.52 rem gamma, an 
exposure well within the national occupational radiation 
exposure standards which permitted 5.0 rem per calendar year.

Given that the veteran's exposure to ionizing radiation 
during service is clearly evident, this point is conceded.  
In light of onsite participation at CROSSROADS, the veteran 
has met the criteria for a "radiation-exposed veteran" under 
38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).

The evidence also shows that the veteran died from a 
malignant tumor of the brain, which is now among the 
"radiogenic diseases" listed under either 38 U.S.C.A. 
§ 1112(c)(2) an 38 C.F.R. § 3.309(d)(2) as being recognized 
by VA--on a presumptive basis--as a residual of such 
exposure.  As noted above, VA amended the regulations 
concerning presumptive service connection for certain 
diseases for veterans who participated in radiation-risk 
activities.  The amendment added, among other things, cancer 
of the brain to the list of diseases that may be 
presumptively service connected.  67 Fed. Reg. 3,612-16 (Jan. 
25, 2002).  Having determined that the veteran was a 
"radiation-exposed veteran" who died from a disease listed 
as one of the types of cancer that are presumptively service 
connected under 38 C.F.R. § 3.309(d), the Board finds that 
service connection for the cause of the veteran's death is 
warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), as implemented by VA 
regulations.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  It is the Board's conclusion that the 
new law does not preclude the Board from proceeding at this 
time to a final adjudication of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board finds that further action by the 
RO in accordance with the VCAA is not necessary in this case, 
especially in light of the decision to grant the benefit 
sought.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

